Citation Nr: 0908973	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from January 1959 to 
March 1968, including service in Vietnam from March 1966 to 
March 1967.

The case comes before the Board on appeal of a June 2004 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina. 

According to a January 2009 statement from the Veteran, he 
was removing his former representative and would represent 
himself.  See 38 C.F.R. § 20.607 (2008).


FINDING OF FACT

The Veteran is shown to have a diagnosis of PTSD that as 
likely as not has been linked to a stressor event during his 
active service in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  

Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.



Analysis of the Claim

The Veteran contends that he has PTSD as the result of his 
exposure to stressors during his service in Vietnam.  Based 
on the evidence on file, the Board finds that, by extending 
the benefit of the doubt to the Veteran, as required by law, 
service connection for PTSD is warranted. Ashley v. Brown, 6 
Vet. App. 52 (1993). 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

There is no question that the Veteran in this matter has been 
diagnosed as having PTSD by competent medical professionals.

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304. If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, the veteran's lay testimony regarding the 
reported stressor must be accepted as conclusive evidence as 
to its actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. 
§ 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  


In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  

Although the Veteran is not in receipt of any awards or 
decorations that would indicate combat service, the Board 
presently grants the Veteran the benefit of the doubt and 
will apply the presumption of such service under 38 U.S.C.A §  
1154(b). 

In VAOPGCPREC 12-99, (October 18, 1999), VA's General Counsel 
held the determination whether a veteran "engaged in combat 
with the enemy" depends on the following factors:    

(a).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  
Nothing in the language or history of that statute or 
any VA regulation suggests a more specific definition.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for 
purposes of section 1154(b) must be resolved on a case 
by case basis.  VA may issue regulations clarifying the 
types of activities that will be considered to fall 
within the scope of the term. 

(b).  The determination as to what evidence may be 
satisfactory proof that a veteran "'engaged in combat 
with the enemy" necessarily depends on the facts of 
each case.  Determining whether evidence establishes 
that a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each case, and 
assessment of the credibility, probative value, and 
relative weight of the evidence.

(c)   There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to 
support a finding that a veteran engaged in combat with 
the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the 
enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.

(d).  Whether a particular statement in service-
department records indicating that the veteran 
participated in a particular "operation" or 
"campaign" is sufficient to establish that the veteran 
engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because 
those terms ordinarily may encompass both combat and 
non-combat activities.  However, there may be 
circumstances in which the context of a particular 
service-department record indicates that reference to a 
particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a 
particular "operation" or  'campaign" must be 
considered by VA in relation to other evidence of 
record, even if it does not, in itself, conclusively 
establish engagement in combat with the enemy.

(e).  The benefit-of-the-doubt rule in 38 U.S.C. § 
5107(b) applies to determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 
U.S.C. § 1154(b) in the same manner as it applies to any 
other determination material to resolution of a claim 
for VA benefits.  VA must evaluate the credibility and 
probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of 
positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue 
must be resolved in the veteran's favor.

See VAOPGCPREC 12-99, (October 18, 1999). 

The Veteran served on military duty for over nine years and 
served in Vietnam for approximately one year, from March 1966 
to March 1967.  The Veteran's military occupational specialty 
was RTT operator (radio operator); he served as a 
communications specialist with the Fifth Special Forces 
Group.  

While the Veteran's service personnel records do not reflect 
that he is a graduate of the Special Warfare Center and 
School in Fort Bragg, North Carolina, he was both Airborne 
qualified (i.e., a parachutist) and assigned to Fort Bragg 
prior to his assignment to Vietnam. His personnel records 
also indicate that during his Fort Bragg, pre-Vietnam 
assignment, the Veteran was assigned to a Signal Company of 
the First Special Forces Group. 

It is well-known that the Special Forces units are highly 
specialized and unconventional military organizations, which 
operate in small-unit disposition in and around high combat 
areas. Indeed, the service department has reported through 
the U.S. Army and Joint Services, Records Research Center 
(JSRRC) that available information of the Fifth Special 
Forces Group is "extremely limited." 

The Veteran has reported that during his Vietnam assignment, 
his organization underwent both sniper and mortar attacks. 
Because the Veteran clearly served in what could be expected 
to be a combat unit, in a military occupational specialty 
where he would have literally been at a unit commander's side 
during active operations, the Board will grant the benefit of 
the doubt to the Veteran and apply the presumptive provisions 
of 38 U.S.C.A §  1154(b). See Suozzi v. Brown, 10 Vet. App. 
307 (1997)( Where veteran attempted to reopen claim of 
entitlement to service connection for PTSD, previously denied 
on the basis that because he was a "non-combat" veteran, he 
had not submitted evidence of a qualifying stressor.  In the 
attempt to reopen, and show that he had been in combat, the 
veteran submitted transcripts of radio transmissions 
contemporaneously describing an attack sustained by his unit, 
which he claimed he listened to as a company clerk, followed 
by his assistance in performing casualty identification.  
Although the Board found that newly proffered evidence was 
not material because it did not support a finding that the 
veteran was personally involved in the attack, the Court held 
that such an interpretation was too narrow.  The Court 
commented that the evidence presented new information 
regarding the occurrence of a stressor and which was new and 
material evidence that was sufficient to reopen the claim).  

Even were the Board not to accord the presumptive provisions 
of 38 U.S.C.A 
§  1154(b), evidence is of record corroborating the Veteran's 
claimed stressors, as linked by competent medical 
professionals to the diagnosis of PTSD. The Veteran has 
contended that his stressors included having friends killed 
in Vietnam, including REG and EJ, Jr.  He said that he 
witnessed the injury and killing of fellow soldiers and 
others and that he saw his friend REG after he had been 
killed.

The Vietnam Veterans Memorial Directory of Names includes 
REG, who died on January 22, 1967 and EJ, Jr., who died on 
October 17, 1966.  Evidence on file reveals that REG was with 
a unit of the 5th Special Forces Group (Airborne), 1st Special 
Forces, and was awarded the Silver Star for gallantry in 
action while engaged in combat.

According to the Veteran's September 2004 stressor statement, 
he was with the 5th Special Forces Group at Hiep Hoa/Duc Hoa 
from March 1966 to February 1967.  Subsequent evidence 
verified that REG was killed in action near Duc Hoa.  Records 
indicating whether or not the Veteran was at Duc Hoa at the 
time REG was killed could not be obtained despite a VA 
request.  

Consequently, there is objective evidence on file to support 
the Veteran's claim of a service stressor, in that the 
Veteran was with Special Forces and a person he claims to 
have known and seen after he was killed was also in the 5th 
Special Forces Group and was killed in action in Vietnam at 
the place that the Veteran said he was stationed.  It has 
been held that once verification of the stressor event has 
been submitted, the veteran's personal exposure to the event 
may be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002). 


Based on the supporting evidence of a confirmed service 
stressor and a recent medical diagnosis of service-related 
PTSD, the Board finds that it is as likely as not that the 
Veteran has PTSD due to his service in the Republic of 
Vietnam.  By extending the benefit to the Veteran, service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
VITO A.CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


